308 U.S. 413 (1940)
NATIONAL LABOR RELATIONS BOARD
v.
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS ET AL.
No. 253.
Supreme Court of United States.
Argued December 8, 1939.
Decided January 2, 1940.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Mr. Charles Fahy, with whom Solicitor General Jackson and Messrs. Robert B. Watts and Laurence A. Knapp were on the brief, for petitioner.
Messrs. John B. Hollister and Isaac Lobe Straus, with whom Mr. Sigmund Levin was on the brief, for respondents.
MR. JUSTICE STONE delivered the opinion of the Court.
This is a companion case to American Federation of Labor v. National Labor Relations Board, ante, p. 401. The decisive question raised by the petition is whether a direction for an election made by the National Labor Relations Board in a representation proceeding under § 9 (c) of the Wagner Act, 49 Stat. 449, 453, 29 U.S.C., Supp. IV, §§ 151-166, is reviewable by a circuit court of appeals under § 10 (f) of the Act.
*414 In February, 1938, International Brotherhood of Electrical Workers, Local 876, one of the respondents, and an affiliate of respondent, American Federation of Labor, filed with the regional director of the Board a petition asking an investigation and the certification of a representative, for purposes of collective bargaining, of the employees of Consumers Power Company, pursuant to § 9 (c) of the Act. After a hearing, in which the petitioner, the employer, and the Utility Workers Organizing Committee, an affiliate of the Congress of Industrial Organization, participated, the Board issued a "decision and direction of election." 9 N.L.R.B. 742. At the election in January, 1939, 2,806 of the total 2,977 employees voted. Of these 1,072 voted for I.B.E.W. and 1,164 voted for U.W.O.C.
After further proceedings and a hearing the Board found "that the question concerning representation which has arisen can best be resolved by the holding of a run-off election in which the employees in the appropriate unit will be given the opportunity to decide whether or not they desire to be represented by U.W.O.C." and made its "direction" accordingly. 11 N.L.R.B. 848.
Contending that the direction, contrary to law, excludes Union 876 from the ballot on the run-off election, respondents petitioned the Court of Appeals for the Sixth Circuit to review the direction under the provisions of § 10 (f) of the Act. That court set aside the direction as infringing the free choice by employees of their representatives for purposes of collective bargaining assured to them by §§ 1, 7, 9 (a) and (c) of the Wagner Act. We granted certiorari October 9, 1939, so that the case might be considered with American Federation of Labor v. National Labor Relations Board, supra.
Decision here is controlled by our decision in that case. The direction for an election is but a part of the representation *415 proceeding authorized by § 9 (c) and is no more subject to review under § 10 (f) than is a certification which is the final step in such a proceeding and which we have just held Congress has excluded from the review afforded by that subdivision.
Reversed.